Exhibit 10.2

 

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

 

 

 

1. CONTRACT ID CODE

     

 

PAGE    OF    PAGES

        1        |            1        

 

2. AMENDMENT/MODIFICATION NO.

 

0013

 

 

3. EFFECTIVE DATE

 

See Block 16C

 

 

4. REQUISITION//PURCHASE REQ. NO.

 

5. PROJECT NO. (If applicable)

6. ISSUED BY

 

  CODE     ASPR-BARDA   7. ADMINISTERED BY (If other than Item 6)   CODE    
ASPR-BARDA02

ASPR-BARDA

200 Independence Ave., S.W.

Room 640-G

Washington DC 20201

 

 

ASPR-BARDA

330 Independence Ave, SW, Rm G640

Washington DC 20201

    8. NAME AND ADDRESS OF CONTRACTOR (No. street, county, State and ZIP Code)  
(x)    9A. AMENDMENT OF SOLICITATION NO        

 

PFENEX, INC 1358378

FENEX BIOPHARMACEUTICALS, INC.

10790 ROSELLE ST

SAN DIEGO CA 921211718

               

9B. DATED (SEE ITEM 11)

 

   

 

x  

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO

HHSO100201000045C

 

                    10B. DATED (SEE ITEM 13) CODE       1358378         FACILITY
CODE    

 

07/30/2010

 

    11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨    The above numbered solicitation is amended as set forth in Item 14. The
hour and date specified for receipt of Offers                                 
is extended     is not extended Offers must acknowledge receipt of this
amendment prior to the hour and date specified in the solicitation or as
amended, by one of the following methods (a) By completing Items 8 and 15, and
returning                              copies of the amendment: (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

  

12. ACCOUNTING AND APPROPRIATION DATA (If required)

 

See Schedule

    

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

CHECK ONE     A.  

THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A

 

    B.  

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43 103(b).

 

    C.  

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF

 

x  

D.  OTHER (Specify type of modification and authority)

 

FAR 52.243-2 Alternate I (Apr 1987) Changes – Cost – Reimbursement and mutual
agreement of the parties

 

 

E. IMPORTANT:        Contractor            ¨ is not            x   is required
to sign this document and return                             1             
copies to the issuing office

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Tax ID Number: 27-1356759

DUNS Number: 013603710

A. The purpose of this modification is to:

1. Extend the Period of Performance of subCLIN 0003a to August 31, 2015.

B. This is a bilateral, administrative no-cost modification. The total contract
amount and all other terms and conditions remain the same.

Period of Performance: 07/30/2010 to 08/31/2015

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)  

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

Patrick Lucy, CBO      

THOMAS P. HASTINGS

 

       

15B. CONTRACTOR/OFFEROR

 

  15C. DATE SIGNED   16B.   UNITED STATES OF AMERICA     16C. DATE SIGNED
                /s/ Patrick Lucy   7.22.15                   /s/ THOMAS P.
HASTINGS   7/23/15 (Signature of person authorized to sign)      
                                 (Signature of Contracting
Officer)                                            

NSN 7540-01-152-8070                              STANDARD FORM 30 (REV 10-83)
Previous edition unusable                              Prescribed by GSA     
                        FAR (48 CFR) 53 243